Citation Nr: 0929199	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION


The Veteran served on active duty from October 1940 to July 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which, denied 
service connection for hearing loss; and an August 2008 
rating decision by the RO in St. Petersburg, Florida, which 
denied service connection for tinnitus.

The Detroit RO currently has jurisdiction over the Veteran's 
VA claims folder.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  

For the reasons addressed in the REMAND portion of the 
decision below, the Veteran's tinnitus claim is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.  VA will notify the appellant 
if additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein have 
been completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding the Veteran's 
bilateral hearing loss was incurred in or aggravated by his 
active service.




CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice regarding his hearing loss claim 
via a letter dated in May 2007, which is clearly prior to the 
December 2007 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed him of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the letter included 
the information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  

The Board acknowledges that the Veteran's service treatment 
records are not on file, as they were apparently damaged in a 
fire.  In such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  As such, the Board, as the RO did below, 
will accept the Veteran's account of in-service noise 
exposure - which he contends was the cause of his hearing 
loss - as true for purposes of adjudicating this case.  
However, the case law does not lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein 
the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease).

All other relevant records are in the claims folder, to 
include morning reports for the Veteran's unit.  The Veteran 
has had the opportunity to present evidence and argument in 
support of his claim, and nothing reflects he has indicated 
the existence of any relevant evidence that has not been 
obtained or requested.  As part of his Substantive Appeal, 
received in September 2008, he indicated that he did not 
desire a Board hearing in conjunction with this case.  
Moreover, he was accorded a VA audio examination in December 
2007 which included competent medical opinion(s) regarding 
the etiology of his hearing loss.  The Board observes that 
the opinion(s) were based upon an examination of the Veteran, 
a clear understanding of his medical history based upon 
review of the evidence documented in the Veteran's VA claims 
folder, and there is no competent medical evidence which 
refutes the conclusions of this examination.  The Veteran has 
not demonstrated, or raised the issue of, any prejudice 
caused by any deficiency in the examination.  Accordingly, 
the Board finds that the examination is sufficient for 
resolution of the issue decided herein.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally the first post-service year.  See 38 U.S.C.A. §§ 
1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. §§ 
3.303(a), 3.306, 3.307.  This presumption includes organic 
diseases of the nervous system such as sensorineural hearing 
loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

In this case, the Board acknowledges that the morning reports 
on file indicate that the Veteran did receive medical 
treatment for sick call visits while on active duty.  
However, these records do not indicate the basis for these 
visits.  Further, there is no competent medical evidence of 
hearing loss pursuant to Hensley, supra, or a hearing loss 
disability pursuant to 38 C.F.R. § 3.385, until the December 
2007 VA audiological examination, more than 60 years after 
his separation from active service.  

As sensorineural hearing loss was not shown within the first 
year post service, service connection cannot be granted on a 
presumptive basis.  Moreover, the Court has indicated that 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  While there is no separation examination report on 
file for the Veteran, there are also no medical records of a 
diagnosis or treatment for hearing loss until many years 
after service.

The Veteran has contended that his hearing loss is due to in-
service noise exposure, and has indicated that this noise 
exposure occurred as a result of combat.  The provisions of 
38 U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, as noted above, the 
Board has already accepted the Veteran's account of in-
service noise exposure as true.  Moreover, even if the 
Veteran did engage in combat, competent evidence of a current 
disability and of a link between the current disability and 
service is still required in the instant case.  See Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Brock v. 
Brown, 10 Vet. App. 155, 162 (2997) ("reduced evidentiary 
burden provided for combat veterans by 38 U.S.C. § 1154(b) 
relate[s] only to the question of service incurrence, 'that 
is, what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza v. 
Brown, 7 Vet. App. 458, 507 (1995); Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) "does not create 
a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected," but only 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.").

In this case, the December 2007 VA audio examination confirms 
the Veteran has a current bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  However, in addition to the 
in-service noise exposure, the Veteran also reported 
significant post-service noise exposure at this examination.  
Specifically, he reported that following service he worked as 
a miner/machinist/millwright for 16 years.  Moreover, no 
competent medical opinion is of record which relates the 
etiology of this disability to active service.  In fact, the 
December 2007 VA examiner opined that it was not possible to 
attribute the nexus of causation of the Veteran's hearing 
loss to military service without resort to mere speculation 
due to the complete absence of probative evidence in the 
claims folder, as well as the history of post-service noise 
exposure.  The examiner stated that the post-service noise 
exposure would indicate less than a 50/50 probability that 
the noise exposure from military service was causative versus 
other possible causes for the hearing impairment in evidence 
today.  In other words, the examiner concluded that the 
Veteran's documented medical history did not support his 
hearing loss being related to service.

The Board also notes that the VA audio examiner stated in a 
June 2008 addendum that it was his opinion in December 2007, 
based on thorough review of the claims folder, that it was 
less likely (less than 50/50 probability) than not that 
military service caused or resulted in hearing loss versus 
other more probable causes.  The examiner stated his opinion 
remains the same since no new probative information was 
revealed since the original examination of December 2007.  
Although it does not appear that this addendum was noted or 
considered when the RO last adjudicated this case via the 
July 2008 Statement of the Case (SOC), since the examiner 
only reiterated his opinion of December 2007 the Board finds 
no prejudice with adjudicating this case in the absence of a 
waiver of consideration of such evidence by the agency of 
original jurisdiction pursuant to 38 C.F.R. § 20.1304.  

In summary, the Veteran's hearing loss was not documented by 
competent medical evidence until decades after his separation 
from service, and the only competent medical opinion to 
address the etiology of this disability is against it being 
incurred in or the result of active service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against 
the Veteran's claim of service connection for hearing loss, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

As noted in the Introduction, the Veteran's claim of service 
connection for tinnitus was denied by an August 2008 rating 
decision.  In his Substantive Appeal (VA Form 9), which was 
dated later in August than the notification of that denial 
and not actually received until September 2008, the Veteran 
indicated he disagreed with the denial of service connection 
for both his hearing loss and tinnitus.  Further, the very 
nature of a VA Form 9 indicates a desire for appellate 
review.  Therefore, the Board finds that this document also 
constitutes a valid and timely Notice of Disagreement (NOD) 
to the August 2008 rating decision's denial of service 
connection for tinnitus.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302.

Despite the foregoing, it does not appear an SOC was 
promulgated on the tinnitus claim as required by 38 C.F.R. §§ 
19.29 and 19.30.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that in circumstances where a NOD is 
filed, but a SOC has not been issued, the Board must remand 
the claim to direct that a SOC be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Please issue to the Veteran and his 
representative a SOC on the issue of 
entitlement to service connection for 
tinnitus.  They should be advised of 
the time period in which to perfect an 
appeal.

The case should be returned to the 
Board for further appellate 
consideration of this issue provided 
the Veteran perfects his appeal.

The purpose of this remand is to ensure 
procedural due process.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


